     2:18-cv-01503-RMG          Date Filed 11/26/18       Entry Number 28       Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION


 GARY HOLLIDAY and SOINYA HOLLIDAY,

                               Plaintiffs,
        v.                                            Civil Action No.: 2:18-cv-1503-RMG

 NISSAN MOTOR CO., LTD., NISSAN NORTH
 AMERICA, INC., CALSONICKANSEI NORTH                    Plaintiff’s Response in Opposition to
 AMERICA, INC., and CALSONIC KANSEI                      Defendant Calsonic Kansei North
 CORPORATION                                           America, Inc.’s Motion to Dismiss and
                                                        Request for Jurisdictional Discovery
                               Defendants.


       COMES NOW PLAINTIFFS, Gary Holliday and Soinya Holliday, by and through the

undersigned Counsel of Record and pursuant to the Federal Rules of Civil Procedure, and file this

Response in Opposition to Defendant Calsonic Kansei North America, Inc.’s Motion to Dismiss

and Request for Jurisdictional Discovery, showing the Court as follows:

                                       INTRODUCTION

       This is a products liability action arising from an automobile accident in North Carolina. On

September 5, 2015, Gary Holliday was driving a 2011 Nissan Sentra, equipped with Calsonic

Kansei crash sensors, on Interstate I-95 in Wilson County, North Carolina when Mr. Holliday was

hit by a tractor trailer, run off of the roadway, at which point the Nissan Sentra struck a tree.

Although Mr. Holliday was appropriately seated and using his seat belt at the time of the crash, the

driver’s side airbag did not deploy. As a result, Mr. Holliday was seriously injured and was

hospitalized for six weeks and in a coma for two weeks.

       CalsonicKansei North America (“CKNA”) is a supplier of automotive parts that are

ultimately assembled into an automobile by the automobile manufacturer. DKT 25-1. CKNA

                                                 1
     2:18-cv-01503-RMG          Date Filed 11/26/18          Entry Number 28      Page 2 of 7




manufactures a wide variety of automotive part component products such as Frontal Crash Zone

Sensor, Occupant Detection Systems, Air Conditioner Control Switches, Integrated Control

Switches for audio and air condition control, vehicle gage clusters, Body Control Modules, Blower

Motors, Power Inverters, Variable Displacement Compressors, Fixed Displacement Rotary

Compressors, Exhaust Systems, Radiators, Condensers and more automotive products. Calsonic

Kansei - Products, http://calsonic.com/products (last visited November 26, 2018).               Upon

information and belief, CKNA has routinely distributed component parts, including air conditioning

compressors for the years 2003-2010, to BMW in South Carolina for incorporation with the BMW

X5 manufactured in Greer, South Carolina. CKNA’s relationship as a supplier to the BMW facility

is noted in a 2013 article in Wards Auto. See Roger Schreffler, Spartanburg Plant Anchors BMW’s

Growing     Range    of   CUVs,      WardsAuto,       Aug.     16,   2013,   at   4,   available    at

https://www.wardsauto.com/industry/spartanburg-plant-anchors-bmw-s-growing-range-cuvs, and

attached hereto as Exhibit A. Through this direction of component part sales intended to be

incorporated in a vehicle manufactured in and frequently delivered to end users in South Carolina,

CKNA has purposefully conducted activities in South Carolina and established minimum contacts

with the state. Therefore, this Court should exercise personal jurisdiction over CKNA consistent

with the Due Process Clause of the United States Constitution and South Carolina Constitution.

                                      LEGAL STANDARD

       When a court's personal jurisdiction is challenged, the burden is on the plaintiff to establish

that a ground for jurisdiction exists. Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989). When

the court resolves the motion on written submissions (as opposed to an evidentiary hearing), the

plaintiff need only make a “prima facie showing of a sufficient jurisdictional basis.” Id. However,

the plaintiff's showing must be based on facts set forth in the record. Magic Toyota, Inc. v. Se.



                                                  2
      2:18-cv-01503-RMG          Date Filed 11/26/18       Entry Number 28         Page 3 of 7




Toyota Distribs., Inc., 784 F. Supp. 306, 310 (D.S.C. 1992). The Court may consider the parties'

pleadings, affidavits, and other supporting documents but must construe them “in the light most

favorable to plaintiff, drawing all inferences and resolving all factual disputes in his favor, and

assuming plaintiff's credibility.” Sonoco Prods. Co. v. ACE INA Ins., 877 F. Supp. 2d 398, 404-05

(D.S.C. 2012) (internal quotation and alteration marks omitted); see also Carefirst of Md., Inc. v.

Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003) (“In deciding whether the

plaintiff has made the requisite showing, the court must take all disputed facts and reasonable

inferences in favor of the plaintiff”). However, a court “need not credit conclusory allegations or

draw farfetched inferences.” Sonoco, 877 F. Supp. 2d at 205 (internal quotation marks omitted).

       To meet their burden, Plaintiffs must show (1) that South Carolina's long-arm statute

authorizes jurisdiction, and (2) that the exercise of personal jurisdiction complies with the

constitutional due process requirements. E.g., Christian Sci. Bd. of Dirs. of First Church of Christ,

Scientist v. Nolan, 259 F.3d 209, 215 (4th Cir. 2001). South Carolina has interpreted its long-arm

statute to extend to the constitutional limits of due process. See S. Plastics Co. v. S. Commerce

Bank, 423 S.E.2d 128, 130-31 (S.C. 1992). Thus, the first step is collapsed into the second, and

the only inquiry before the court is whether the due process requirements are met. ESAB Group,

Inc. v. Centricut, LLC, 34 F. Supp. 2d 323, 328 (D.S.C. 1999); Sonoco Prods. Co. v. Inteplast

Corp., 867 F. Supp. 352, 352 (D.S.C. 1994).

       Due process requires that a defendant have sufficient “minimum contacts with [the forum]

such that the maintenance of the suit does not offend ‘traditional notions of fair play and substantial

justice.’ ” Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311

U.S. 457, 463 (1940)). This standard can be met in two ways: “by finding specific jurisdiction

based on conduct connected to the suit or by finding general jurisdiction.” ALS Scan, Inc. v. Digital



                                                  3
      2:18-cv-01503-RMG           Date Filed 11/26/18        Entry Number 28         Page 4 of 7




Serv. Consultants, Inc., 293 F.3d 707, 711-12 (4th Cir. 2002) (citing Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984)). The first path is “general jurisdiction.” For

general jurisdiction to exist, the defendant must have contacts so substantial, continuous, and

systematic with the forum that it may be sued there for any reason. Daimler AG v. Bauman, 134

S. Ct. 746, 761 (2014). To determine whether specific jurisdiction exists, the Court considers “(1)

the extent to which the defendant has purposefully availed itself of the privilege of conducting

activities in the state; (2) whether the plaintiffs' claims arise out of those activities directed at the

state; and (3) whether the exercise of personal jurisdiction would be constitutionally

‘reasonable.’” Carefirst of Md., 334 F.3d at 397 (citing ALS Scan, 293 F.3d at 711-

12; Helicopteros Nacionales de Colombia, 466 U.S. at 414 & n.8). In other words, the defendant

must have “minimum contacts” with the forum, see Burger King, 471 U.S. at 471-76, the cause of

action must arise from those contacts, and the exercise of personal jurisdiction must be reasonable.

Courts evaluate the reasonableness of personal jurisdiction by considering “(a) the burden on the

defendant, (b) the interests of the forum state, (c) the plaintiff's interest in obtaining relief, (d) the

efficient resolution of controversies as between states, and (e) the shared interests of the several

states in furthering substantive social policies.” Lesnick v. Hollingsworth & Vose Co., 35 F.3d 939,

946 (4th Cir. 1994). “Minimum contacts” and “reasonableness” are not independent requirements;

rather, they are aspects of the requirement of due process, and thus “considerations sometimes

serve to establish the reasonableness of jurisdiction upon a lesser showing of minimum contacts

than would otherwise be required.” Burger King, 471 U.S. at 477.

                      REQUEST FOR JURISDICTIONAL DISCOVERY

        Discovery under the Federal Rules of Civil Procedure is broad in scope and freely

permitted. Accident Ins. Co., Inc. v. U.S. Bank Nat'l Ass'n, No. 3:16-CV-2621-JMC, 2017 WL


                                                    4
      2:18-cv-01503-RMG          Date Filed 11/26/18       Entry Number 28         Page 5 of 7




4238231, at *2 (D.S.C. Sept. 25, 2017) citing Mylan Labs., Inc. v. Akzo, N.V., 2 F.3d 56, 64

(4th Cir. 1993). A court has the discretion to deny jurisdictional discovery if a plaintiff offers

only speculation or conclusory assertions about defendant's contacts with a forum state. Tuttle

Dozer Works Inc. v. Gyro-Trac (USA), Inc., 463 F. Supp. 2d 544, 548 (D.S.C. 2006). When

the plaintiff's claim does not appear to be frivolous, a district court should ordinarily allow

discovery on jurisdiction in order to aid the plaintiff in discharging the burden of establishing

the court's jurisdiction. Cent. Wesleyan Coll. V. W.R. Grace & Co., 143 F.R.D. 628, 644

(D.S.C. 1992).

       Where the Plaintiffs have not had access to information sufficient to properly brief

arguments about jurisdiction and venue, jurisdictional discovery may be warranted. Outpost

Capital Mgmt., LLC v. Prioleau, No. 2:16-CV-3684-RMG, 2017 WL 3037374, at *1 (D.S.C.

July 18, 2017). Such is the case in this instance, as although Calsonic Kansei supports its

Motion with the Affidavit of an employee, Greg Deibig, (DKT-25-2) the Plainitffs have not

had similar access to inquire about Calsoni Kansei’s South Carolina based activities which

may give rise to general personal jurisdiction or specific personal jurisdiction, including the

distribution of its products to South Carolina based manufacturers such as BMW.

       CKNA argues that there is no evidence that CKNA has “systematic and continuous

contacts” with South Carolina. The Plaintiffs have not had an opportunity access information

sufficient to properly brief arguments on this issue. Although CKNA argues that CKNA “has

never entered into any type of agreement for the purpose of selling, promoting, advertising,

targeting, supplying, or servicing any product in South Carolina,” (DKT 25-1 at 10) on this

point, the affidavit of CKNA employee Greg Deibig indicates only that “CKNA does not

design, develop, manufacture, sell and/or distribute any products in South Carolina or


                                                  5
     2:18-cv-01503-RMG          Date Filed 11/26/18      Entry Number 28       Page 6 of 7




specifically for the South Carolina market.” DKT 25-2 ¶4. CKNA also argues that it “has never

marketed or advertised any product or service in South Carolina or directed any marketing

activities toward South Carolina.” DKT 25-1 at 10. These arguments are contradicted by the

Plaintiffs’ research which indicates that CKNA manufactured and distributed parts to the South

Carolina market including to BMW in 2013. See Exhibit A at 4. The Plaintiffs should be

afforded the opportunity to conduct limited jurisdictional discovery to assist the Court in

determining (1) if CKNA has “systematic and continuous contacts” with South Carolina which

may give rise to general personal jurisdiction, (2) if CKNA purposefully availed itself of the

privilege of conducting activities in South Carolina, such as selling Frontal Crash Zone

Sensors, which may give rise to specific personal jurisdiction and (3) if exercise of personal

jurisdiction by this Court would be constitutionally reasonable.

                                [THIS SPACE INTENTIONALLY BLANK]




                                                 6
     2:18-cv-01503-RMG          Date Filed 11/26/18       Entry Number 28      Page 7 of 7




                                      CONCLUSION

       For the foregoing reasons, this Court should deny Defendant Calsonic Kansei North

America, Inc.’s Motion to Dismiss and Order the parties to conduct limited jurisdictional

discovery.



Dated: November 26, 2018.

                                                    Respectfully submitted,


                                             By: /s/ John David O’Neill________________
                                                 MOTLEY RICE LLC
                                                 John David O’Neill, Esquire (Fed ID 12472)
                                                 Kevin R. Dean, Esq. (Fed. I.D. 8046)
                                                 28 Bridgeside Boulevard
                                                 Mount Pleasant, South Carolina 29464
                                                 Phone: (843) 216-9000
                                                 Fax: (843) 216-9450
                                                 jdoneill@motleyrice.com
                                                 kdean@motleyrice.com


                                                    TEMPLE LAW FIRM, PLLC
                                                    G. Henry Temple, Jr. (N.C. Bar #6404)
                                                    607 Willard Place
                                                    Raleigh, North Carolina 27603
                                                    Phone: (919) 832-5732
                                                    Fax: (919) 832-7732
                                                    ghtemple@templelawfirm.com

                                                    ATTORNEYS FOR THE PLAINTIFF




                                                7
